Citation Nr: 0307093	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  01-00 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a rating in excess of 10 percent for a left 
knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran had active service from March 1976 to May 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the veteran's claim of entitlement 
to an evaluation in excess of 10 percent for left knee 
disability.  He subsequently perfected a timely appeal of 
that decision. 


FINDINGS OF FACT

1.  VA examination report dated in April 2002 reflects that 
X-ray films showed evidence of left knee arthritis.  

2.  The evidence on file reflects that the veteran's left 
knee disability is manifested, in part, by pain and 
noncompensable limitation of motion.  

3.  The left knee disability is manifested by no more than 
slight laxity and/or subluxation.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for a left knee disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See Holliday, supra; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the Statement of the Case, Supplemental 
Statement of the Case, and associated correspondence issued 
since the veteran filed his claim, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  The veteran was advised that if 
he adequately identified relevant records with names, 
addresses, and approximate dates of treatment, the RO would 
attempt to obtain evidence on his behalf.  Moreover, the 
veteran was afforded a contemporaneous examination to 
determine the extent and severity of his left knee 
disability.

In addition, the veteran was advised of the specific VCAA 
requirements in correspondence dated in June 2002, as well as 
in the SSOC issued in June 2002.  The RO also advised the 
veteran of the evidence obtained and considered in deciding 
his claim in the SSOC.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

The veteran's left knee disability has been continuously 
rated as 10 percent disabling since May 1979.  In May 1999, 
the veteran filed for an increased rating for his left knee 
disability. 

Magnetic resonance imaging (MRE) examinations of the left 
knee taken in January and July 1999 revealed abnormal 
anterior cruciate ligament, markedly thickened; on sagital 
views it appeared completely torn on coronal images.  

Private medical records dated in July 1999 show that the 
veteran was seen with complaints of left knee pain upon 
standing for prolonged periods of time.  He experienced 
increased pain with sitting/kneeling and a giving 
away/locking sensation upon trying to rise.  He denied 
swelling of the knee joints.  He reported crepitus with 
ascending/descending stairs.  Range of motion revealed the 
following: active flexion was to 140 degrees, passive flexion 
was to 150 degrees, and active and passive extension was to 0 
degrees.  There was no evidence of fatigue, weakness, or lack 
of endurance associated with range of motion.  There was no 
edema, effusion, instability, weakness, redness, heat, or 
abnormal movement of the left knee.  There was no tenderness 
over the lateral or medial joint lines.  The patella was 
hyper-subluxable in the lateral and medial directions.  There 
was no evidence of crepitus, pain, or apprehension.  His gait 
was normal.  There were no signs of ankylosis or inflammation 
arthritis.  There was no medial or lateral ligament laxity.  
There was no anterior or posterior cruciate laxity.  The 
Lachman's test was negative.  The McMurray's test was 
negative.  The diagnoses were status post arthroscopic 
procedure of the left knee, times two, and inherent hyper-
subluxability of the left patella without any signs of 
patellar chondromalacia.  

VA treatment records dated from August to September 1999 show 
that the veteran was seen with complaints of left knee pain.  
The September 1999 records reflect that the veteran had a 
torn anterior cruciate ligament of the left knee.  The left 
knee was manifested by occasional instability and 
subluxation.  He was unable to stand more than one to two 
hours.  

VA treatment records dated from January to July 2000 show 
that the veteran was seen on several occasions with 
complaints of left knee pain.  

The veteran was accorded a VA joints examination in April 
2002.  He complained of constant discomfort of the left knee.  
He complained of instability and pain, with popping out and 
being loose.  His treatment for this condition included 
nonsteroidal and anti-inflammatory medications for pain, and 
he had a prescribed brace.  He said he experienced flare-ups, 
which included daily popping.  Standing up from the sitting 
position, and a twisting motion would precipitate flare-ups.  
The left knee revealed no inflammation, swelling, effusion, 
or gross deformity.  There was no evidence of ankylosis.  His 
gait was normal with walking and standing.  Range of motion 
was as follows: flexion was to 110 degrees, with the onset of 
pain, then to 120 degrees, and extension to was to 0 degrees.  
The diagnosis was postoperative status arthroscopic removal 
of medial meniscus, left knee, repeat arthroscopic surgery.  
X-rays revealed possible medial meniscal damage indicated by 
narrow joint space and minimal osteoarthritis.  

III.  Legal analysis 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
38 C.F.R. § 4.1 (2002) requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work. Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

The veteran's left knee disorder is currently evaluated as 10 
percent disabling under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257, which pertains to impairment of 
the knee.  Under this code, a 10 percent evaluation is 
assigned for slight recurrent subluxation or lateral 
instability of a knee; a 20 percent evaluation is assigned 
when the recurrent subluxation or lateral instability is 
shown to be moderate; and a 30 percent evaluation is assigned 
when it is severe.  

The Board notes, in passing, that DCs 5260 and 5261 
contemplate limitation of motion in the leg.  DC 5260 
provides for a 0 percent evaluation where flexion of the leg 
is limited to 60 degrees; a 10 percent evaluation where 
flexion is limited to 45 degrees; a 20 percent evaluation 
where flexion is limited to 30 degrees; and 30 percent 
evaluation where flexion is limited to 15 degrees.

Under DC 5261, a 0 percent evaluation is assigned when 
extension of the leg is limited to five degrees; a 10 percent 
evaluation requires extension limited to 10 degrees; a 20 
percent evaluation requires extension limited to 15 degrees; 
a 30 percent evaluation requires extension limited to 20 
degrees; a 40 percent evaluation requires extension limited 
to 30 degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  See also 38 C.F.R. § 4.71, Plate II 
(2002) which reflects that normal flexion and extension of a 
knee is from 0 degrees of extension to 140 degrees of 
flexion.

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative medical evidence 
is against an increased evaluation for the veteran's service-
connected left knee disability under the criteria of DC 5257.  
In this case, the most recent examination conducted in April 
2002 revealed no instability or subluxation of the left knee.  
However, the July 1999 examination revealed that the left 
patella was hyper-subluxable over the lateral and medial 
joints.  There was no evidence of collateral ligament laxity.  
The Board believes these findings to be consistent with the 
veteran's treatment records, which show no more than slight 
instability or subluxation of the left knee.  In light of 
this evidence, the Board concludes that the preponderance of 
the evidence is against the assignment of an increased 
evaluation under this code for the veteran's left knee 
disability.  

In the veteran's April 2002 examination report, the X-rays 
revealed that he had arthritis in the left knee.  In this 
regard, the Board notes that degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved, 
which in this case, is either DC 5260 or DC 5261.  See 38 
C.F.R. § 4.71a, DC's 5003, 5260, 5261.  When the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Note (2) of DC 5003 states that the 20 percent and 
10 percent ratings based upon X-ray findings under DC 5003 
will not be utilized in rating conditions under DC 5013.

In this case, examinations have demonstrated that the veteran 
has full range of motion or near full range of motion of the 
left knee.  Thus, the preponderance of the evidence is 
against the assignment of separate evaluations for 
compensable degrees of limitation of motion under DC 5260 or 
DC 5261.  Notwithstanding, the Board recognizes that there is 
evidence of painful motion in the report of his April 2002 
examination, and that a 10 percent evaluation is warranted 
under DC 5003 when there is evidence of painful motion 
verified by objective evidence of swelling, muscle spasm, or 
similar symptoms.  In this regard the RO, in a May 2002 
rating decision, granted service connection for 
osteoarthritis of the left knee and assigned a 10 percent 
evaluation, effective in April 2002.  Therefore, the veteran 
now has two separate 10 percent ratings for his left knee.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on the basis of limitation 
of motion requires adequate consideration of functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the Court has also held that, 
where a diagnostic code is not predicated on a limited range 
of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  In this case, the veteran's 
service-connected left knee disability has been evaluated 
using the criteria of DC 5257, which is not predicated on 
limitation of motion.  As noted above, the Board has 
acknowledged that there is evidence of painful motion, and 
that this symptom is contemplated by the separate 10 percent 
evaluation currently assigned for the left knee disability.  
Thus, we have considered whether an increased evaluation is 
available pursuant to the Court's holding in Deluca.

Notwithstanding the discussion above, the April 2002 examiner 
found that range of motion was associated with pain.  
However, the examiner did not find that fatigue, weakness, 
and lack of endurance were major functional impacts.  
Therefore, the Board concludes that these findings do not 
support the assignment of increased evaluations under the 
provisions of 38 C.F.R. §§ 4.40 or 4.45.  Similarly, the July 
1999 examiner also found that there was no evidence of 
fatigue, weakness, and/or lack of endurance.  That examiner 
also found no evidence of incoordination on movement, and no 
evidence that motion was additionally limited by pain.  
Absent any evidence of additional symptoms such as fatigue, 
weakness, lack of endurance, or incoordination on movement, 
the Board concludes that there is no basis on which to award 
increased an evaluation under the provisions of 38 C.F.R. §§ 
4.40 or 4.45.

The Board has given consideration to evaluating the veteran's 
service-connected knee disabilities under different 
diagnostic codes.  We note that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993) (en banc).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis, and the 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  There 
is, however, no evidence of ankylosis of the left knee.  
Consequently, 38 C.F.R. § 4.71a, DC 5256 is not for 
application.  There is also no impairment of either the tibia 
or fibula in the left leg.  Accordingly, DC 5262 is not for 
application in this case.

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, as sympathetic as we 
might be in the matter, the Board is not permitted to reach 
medical determinations without considering independent 
medical evidence to support our findings, and we must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Moreover, although the 
veteran argues that his service-connected left knee 
disability is far more severe than is contemplated by the 10 
percent evaluation, his lay assertions as to the severity of 
his disability is far less probative than the findings of 
skilled professionals.  As discussed in detail above, the 
Board has reviewed the reports of the examinations associated 
with the claims folder, as well as his treatment records.  We 
believe that the symptomatology demonstrated by that evidence 
is consistent with no more than a 10 percent evaluation for 
the left knee disability now on appeal, especially in 
consideration of the additional, separate 10 percent awarded 
for the arthritis in the same knee, which matter is not now 
on appeal.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
service-connected left knee disability.

ORDER

Entitlement to a rating in excess of 10 percent for left knee 
disability is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

